ON APPELLANT’S MOTION FOR REHEARING
McDonald, judge.
We have again carefully reviewed this case primarily because of the appellant’s personal appeal to this court and his complaint that he feels that his court-appointed attorney has not shown him the record in his case. It is appellant’s position that he could file a brief with this court reflecting reversible error, if he only had the record to look at. For that reason, the entire record has been re-examined, and we can find no possible error or contention that could be urged by appellant if he had the record before him. His court-appointed attorney did a creditable job representing him. The attorney cannot improve upon the record. He must only consider it as the facts were developed in the trial.
While we are sympathetic to one who is apparently afflicted with the “hot check dis*123ease” as appellant seems to be, we find no merit in his contention that would warrant a reversal of this cause. We remain convinced that we correctly disposed of this case in our original opinion.
Appellant’s motion for rehearing is overruled.